Van Brunt, P. J.
Although we are of opinion that the terms imposed by the court upon the making of the original order were exceedingly stringent, yet we do not see how an appeal from the terms of the order, or any portion of them, could be made to another special term, which seems to have been the nature of the motion which resulted in the order appealed from. The only way in which a party could be relieved from the terms imposed as a condition of the granting of a favor asked for is by appeal to the general term, or by application to the same justice who held the court at the time the order was made. There is no such practice as allows an appeal from one special term to another upon any question which has been determined by either. We think, therefore, that, as this motion was simply such an appeal, it was properly denied, and the order appealed from should be affirmed, but, under the circumstances, without costs. All concur.